Exhibit 10.2 Patterson-UTI Energy, Inc.2014 Long-Term Incentive Plan SHARE-SETTLEDPERFORMANCE SHARE AWARD AGREEMENT , 20 1. Performance Share Award. The Compensation Committee (the “Committee”) of the Board of Directors of Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), pursuant to the Patterson-UTI Energy, Inc. 2014 Long-Term Incentive Plan, as amended from time to time (the “Plan”), hereby awards to (the “Grantee”), effective as of the Date of Award set forth above, a Performance Share Award (the “Award”) on the terms and conditions as set forth in this agreement (this “Agreement”). General Performance Criteria.The Award provides the Grantee an opportunity to receive Shares based upon the Company’s total stockholder return for the Performance Period (as that term is defined below) as compared with the total stockholder returns of the peer index companies set forth on Exhibit A (the “Peer Index Companies”) for such period.Total shareholder return for the Company will be measured based on $100 invested in the Company’s common stock on the first day of the Performance Period, with dividends reinvested. Issuance of Shares Upon Achievement of Positive Total Shareholder Return and Performance Criteria as of the Final Day of the Performance Period.If (a)the Company’s total stockholder return (dividends during the Performance Period, if any, are assumed to be reinvested) for the three-year period (the “Performance Period”) ending , 20 (the “Final Day of the Performance Period”), is positive and equals or exceeds the 25th percentile of the total stockholder returns of the Peer Index Companies for the Performance Period, (b)a Change in Control of the Company has not occurred on or before the Final Day of the Performance Period, and (c)the Grantee remains in the active employ of the Company through the Final Day of the Performance Period, then the Company shall issue to the Grantee the number of Shares determined as follows: (i) if the Company’s total stockholder return for the Performance Period is equal to the 50th percentile rank of the Company’s total stockholder return for the Performance Period as compared to the total stockholder returns of the Peer Index Companies, Shares (the “Target Amount”); (ii) if the Company’s total stockholder return for the Performance Period is equal to or greater than the 25th percentile rank of the Company’s total stockholder return for the Performance Period as compared to the total 1 stockholder returns of the Peer Index Companies but less than the 50th percentile, one half times the Target Amount plus the product of one half times the Target Amount multiplied by the quotient obtained by dividing the difference of the percentile rank achieved for the Performance Period (expressed as a percentage) minus 25 percent (25%) by 25 percent (25%) (i.e., (0.5 x Target Amount) + [(0.5 x Target Amount) x ((percentile rank (%) – 0.25)/0.25)]); or E.g., assume that the Target Amount of the Award is Shares and the total stockholder return of the Company for the Performance Period as compared to the total stockholder returns of the Peer Index Companies ranks in the 40th percentile.The total amount of Shares issuable to the Grantee under the Award would be Shares, which is determined as follows:(0.5 x ) + [(0.5 x ) x ((40% - 25%)/25%)] + [x (15%/25%)] +[x 60%] + . (iii) if the Company’s total stockholder return achieved for the Performance Period is greater than the 50th percentile rank of the Company’s total stockholder return for the Performance Period as compared to the total stockholder returns of the Peer Index Companies but less than the 75th percentile, the Target Amount plus the product of the Target Amount multiplied by the quotient obtained by dividing the difference of the percentile rank achieved for the Performance Period (expressed as a percentage) minus 50 percent (50%) by 25 percent (25%) (i.e., (Target Amount) + [(Target Amount) x ((percentile rank (%) – 0.50)/0.25)]); or E.g., assume that the same facts as the example above in clause(iii) except that the total stockholder return of the Company for the Performance Period as compared to the total stockholder returns of the Peer Index Companies ranks in the 60th percentile.The total amount of Shares issuable to the Grantee under the Award would be Shares, which is determined as follows:() + [() x ((60% - 50%)/25%)] + [x (10%/25%)] +[x 40%] + . (iv) if the Company’s total stockholder return for the Performance Period is equal to or greater than the 75th percentile rank of the Company’s total stockholder return for the Performance Period as compared to the total stockholder returns of the Peer Index Companies, two times the Target Amount. Issuance of Shares Upon Achievement of Negative or Zero Total Shareholder Return and Performance Criteria as of the Final Day of the Performance Period.If (a)the Company’s total stockholder return (dividends during the Performance Period, if any, are assumed to be reinvested) for the Performance Period, is negative or zero and equals or exceeds the 25th percentile of the total stockholder returns of the Peer Index Companies for the Performance Period, (b)a Change in 2 Control of the Company has not occurred on or before the Final Day of the Performance Period, and (c)the Grantee remains in the active employ of the Company through the Final Day of the Performance Period, then the Company shall issue to the Grantee the number of Shares equal to 50 percent (50%) of the number of Shares the Grantee would have received pursuant to Section 1.2 had the total stockholder return for the Performance Period been positive. Forfeiture.Notwithstanding any other provision of this Agreement to the contrary, the Award pursuant to this Agreement shall lapse and be forfeited on the Final Day of the Performance Period if (a)the Company’s total stockholder return for the Performance Period is less than the 25th percentile of the total stockholder returns of the Peer Index Companies for the Performance Period and (b)a Change in Control of the Company has not occurred on or before the Final Day of the Performance Period. Committee Determination.Pursuant to Articles 4 and 9 of the Plan, the Committee shall have the discretion to calculate the total stockholder returns for the Performance Period for the Peer Index Companies, including the Company, and to determine the formula to achieve such calculations.
